Citation Nr: 1028474	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
service connected left knee osteoarthritis with instability.

2.  Entitlement to an effective date prior to May 4, 2005 for the 
award of service connection for osteoarthritis with tear of 
posterior horn of medial meniscus with instability and painful 
motion.

3.  Entitlement to an effective date prior to December 30, 2004 
for the award of a 10 percent rating for service connected 
cellulitis of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2005, September 2005, September 2006, and April 
2008 rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript 
of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's left knee osteoarthritis with instability does 
not exhibit moderate recurrent subluxation or instability.

2.  The evidence does not show that the Veteran filed formal or 
informal claims for service connection for left knee 
osteoarthritis with instability and painful motion prior to May 
4, 2005.

3.  The evidence does not show that the Veteran filed a formal or 
informal claim for an increased rating for service connected 
cellulitis of the left thigh prior to December 30, 2004.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 
percent for left knee osteoarthritis with instability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2009).

2.  There is no legal entitlement to an effective date earlier 
than May 4, 2005 for the awards of service connection for left 
knee osteoarthritis with instability and painful motion.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R.             
§§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2009).

3.  There is no legal entitlement to an effective date earlier 
than December 30, 2004 for the award of a 10 percent rating for 
service connected cellulitis of the left thigh.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran seeks an initial rating greater than 10 percent for 
his left knee osteoarthritis with tear of the posterior horn of 
the medial meniscus, with instability.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, more 
appropriately in this case, the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the United States Court of Appeals for Veterans 
Claims (Court) held that, for purposes of determining whether the 
Veteran is entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical element 
is that none of the symptomatology for any one of the conditions 
is duplicative of or overlapping with the symptomatology of the 
other two conditions.

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate evaluations 
may be assigned for separate periods based on the facts found.  
In other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
being considered herein stems from an initial grant of service 
connection and the assignment of an initial evaluation for the 
Veteran's disability.

In this case, the RO rated the Veteran's left knee disability 
with instability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5275, other impairment of the knee, recurrent subluxation or 
lateral instability.  According to DC 5257, a 10 percent rating 
will be assigned with evidence of slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating will be 
assigned with evidence of moderate recurrent subluxation or 
lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R.   § 4.71a.  Pursuant to 38 C.F.R. §§ 
4.40 and 4.45, pain is inapplicable to ratings under DC 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

The Veteran had a VA examination in November 2007.  The examiner 
reviewed the claims file.  The Veteran reported daily pain 
ranging from zero to seven on a scale of one to ten.  He denied 
flare-ups but reported effusion with prolonged walking or 
standing.  The Veteran also noted occasional left knee 
instability symptoms of giving way.  He denied use of knee braces 
or canes for ambulation.

The Veteran stated that the knee disability affects his ability 
to ride a bicycle and limits his walking, standing, and weight 
bearing tolerance to two hours before he must sit down due to 
left knee pain.  The examiner stated that the Veteran walks 
slowly and deliberately without antalgic gait and without 
assistive devices.

The physical examination reflected a normal appearing left knee 
without effusion or surgical scars.  Skin color and temperature 
were normal.  The examiner found no ligament laxity and the 
McMurray's sign was negative.  Range of motion (ROM) testing 
showed extension to 0 degrees, with no additional limitation with 
repetitive motion.  Flexion was to 110 degrees pre-repetitive 
motion and to 120 degrees post-repetitive motion.  The Veteran 
indicated pain on the extremes of knee flexion.  No apparent 
weakness, fatigability, or loss of coordination during or 
following repetitive movement was noted.  The diagnosis was a 
mild tear of the posterior horn of the medial meniscus, mild 
joint effusion, and osteoarthritis.

The Veteran had a VA examination in July 2006.  The examiner 
reviewed the claims file.  The Veteran reported pain with 
excessive sitting.  He also reported that his knee gives way, 
causing him to fall at least once per week.  He said that he does 
not use assistive devices and that there is no fatigue, 
incoordination, or lack of endurance.  The physical examination 
showed a slight limp and suprapatellar effusion.  Flexion was to 
100 degrees without pain.  Extension was to 0 degrees without 
pain.  There was no additional limitation of ROM, endurance, 
coordination, fatigue or pain with repetitive motion.  The 
Veteran had subpatellar crepitation and a negative Lachman and 
McMurray's test.  He also had peripheral edema.  The diagnosis 
was tear of the posterior horn of the medial meniscus, 
osteoarthritis of the left knee, and effusion of the left knee.

Also of record is a VA examination report dated in February 2005.  
The examination was conducted for the Veteran's cellulitis claim, 
but also addressed issues with the left knee.  During the 
examination, the Veteran reported crepitus, buckling, and knee 
pain with prolonged flexion.  He stated that his knee pain 
increases with prolonged sitting and that the knee gives out 
about once per month.  The Veteran said that he fell on one 
occasion, but that the left knee condition does not limit his 
walking distance or daily activities.  He stated that he was 
currently unemployed, but that the left knee condition had not 
caused him to miss days of work.  The physical examination showed 
ROM testing from 0 degrees of extension to 130 degrees of 
flexion.  The examiner noted significant guarding, but the 
Veteran did not complain of pain.  The examiner also stated that 
the Veteran's knee was stable to varus and tactus stress and that 
the anterior joint allotment was negative.  The McMurray test 
caused some discomfort but showed no locking or popping with the 
maneuver.  The Veteran's gait was normal and he used no assistive 
devices.  Stability testing was essentially normal.

The Board also reviewed the Veteran's written statements and his 
testimony before the Board.  Regarding lay statements, the Board 
has to make two separate determinations.  First, is the lay 
person competent to make the statements, and if competent, are 
the statements credible?  Barr v. Nicholson, 21 Vet.App. 303, 308 
(2007) ("Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.").  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In this case, the Veteran's testimony before the Board is 
competent and credible because he is reporting symptoms of his 
disability.  Specifically, he stated that his knee hurts him, is 
intolerant to cold, and has prevented him from participating in 
recreational activities.  Unfortunately, the majority of the 
testimony focused on the Veteran's earlier effective date claims, 
and the written statements do not offer descriptions or 
complaints of symptoms caused by the left knee disability.

As noted above, for an increased rating the Veteran must exhibit 
moderate recurrent subluxation or lateral instability for a 20 
percent rating and severe recurrent subluxation or lateral 
instability for a 30 percent rating.  The VA examinations show 
that in 2005, the Veteran reported that his knee would give out 
about once per month but did not interfere with his prior 
employment.  Stability testing was essentially normal.  In 2006, 
the Veteran reported that his knee was giving out and causing him 
to fall about once per week.  Again, stability testing was 
essentially normal.  Finally, in 2007, the Veteran reported 
occasional left knee instability symptoms of giving way.  
Stability testing was essentially normal.  At no point has the 
Veteran required assistive devices for ambulation.  The Board 
also reviewed the VA treatment records and Veteran's statements.  
Overall, the Board finds that the evidence fails to show moderate 
recurrent left knee subluxation or instability, thus a rating 
greater than 10 percent is not warranted at this time.  Further, 
pain is inapplicable to ratings under DC 5257, and so the Board 
is not able to factor in pain with this diagnostic criteria.  

The Board has also considered whether an increased rating is 
warranted under DC 5258, which provides for a 20 percent rating 
where the symptoms include frequent episodes of "locking," pain 
and effusion into the joint.  38 C.F.R. § 4.71a.  However, none 
of the evidence suggests that the Veteran's disability results in 
locking of the knee.  The Veteran's left knee disability causes 
instability, and thus the Board finds that the left knee 
disability is properly rated under DC 5257.

Further, the Board notes that the Veteran has been awarded a 
separate 10 percent rating for osteoarthritis of the left knee 
with painful motion under 38 C.F.R. § 4.71a, DC 5260, limitation 
of flexion of the knee.  The Veteran has not sought an increased 
rating for his service connected left knee osteoarthritis with 
painful motion.  In fact, each of the Veteran's appellate 
documents, such as the notice of disagreement and substantive 
appeal, VA Form 9, specifically indicate that the Veteran seeks 
an increased rating for his left knee instability as opposed to 
his left knee painful motion.  Consequently, the issue of an 
increased rating for the left knee based upon painful or limited 
motion under 38 C.F.R. § 4.71a, DC 5260, is not before the Board 
at this time.  Even if the issue had been appealed, the Board 
briefly notes that the Veteran's ROM is far greater than the 
limitations needed for an increased rating under DC 5260 and DC 
5261, even with consideration of additional functional loss due 
to pain, weakness, fatigability, incoordination or pain on 
movement of a joint.  38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Specifically, the Veteran's flexion is 
not limited to 30 degrees and his extension is not limited to 15 
degrees.  Thus, a rating greater than 10 percent would not be 
warranted under either DC 5260 or DC 5261.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to his service-
connected left knee instability, and marked interference of 
employment has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the Rating Schedule and no 
extraschedular referral is required.

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  The 
Veteran may always advance a new claim for an increased rating 
should his left knee osteoarthritis with instability increase in 
severity in the future; however, based on the evidence currently 
of record, an increased rating is not warranted.  The appeal is 
denied.

Effective Dates

The effective date of an award of disability compensation to a 
Veteran will be the day following separation from active service 
or date entitlement arose if the claim is received within one 
year of separation from active service; otherwise, it will be the 
date of receipt of claim, or the date when entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In general, "date of receipt" means the date on which a claim, 
information or evidence was received in VA.  38 C.F.R. § 3.1(r).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within 1 year from the date it was sent to the 
claimant, the formal claim will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

When there has not been a prior allowance or disallowance of 
compensation for the claimed disorder (i.e., service connection 
awarded, but disorder rated as noncompensable), VA records can 
not be accepted as an informal claim under 38 C.F.R. § 3.157.  
See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993); see also 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his anxiety 
disorder, the mere receipt of medical records cannot be construed 
as an informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(there has not been a prior allowance or disallowance of a claim 
for service connection for the claimed condition, and any 
examination reports could not be accepted as an informal claim).

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of report of examination or hospitalization by Department 
of Veterans Affairs or uniformed services will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The date of an outpatient or hospital examination at, or 
admission to, a VA hospital will be accepted as the date of 
receipt of the informal claim to reopen when a claim specifying 
the benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).

Evidence from a private physician or layperson can also 
constitute an informal claim for increase, but the date of 
receipt of such evidence will constitute date of claim, if the 
evidence is within the competence of those reporting it, and it 
shows a reasonable probability of an allowance.  38 C.F.R. § 
3.157(b)(2).

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R.            § 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, applying 
all relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit sought."  
Id.  The Federal Circuit has elaborated that VA, "has a duty to 
fully and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim had been 
raised.  With respect to all pro se pleadings,...VA [must] give a 
sympathetic reading to the veteran's filings by determining all 
potential claims raised by the evidence, applying all relevant 
laws and regulations."  Szemraj v. Principi, 357 F. 3d 1370 
(2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

In this case, the Veteran seeks an effective date prior to May 4, 
2005 for the award of service connection for left knee 
osteoarthritis with instability and an effective date prior to 
December 30, 2004 for the award of a 10 percent rating for 
service connected cellulitis of the left thigh.

A.  Left Knee

In May 2005, the Veteran filed a claim for service connection for 
his left knee disability.  In September 2006, the RO granted the 
claim and awarded a 10 percent disability rating for left knee 
instability under 38 C.F.R. § 4.71a, DC 5257, recurrent 
subluxation or lateral instability, and awarded a separate 10 
percent disability rating for limitation of motion under 
38 C.F.R. § 4.71a, DC 5260, limitation of flexion.  The RO 
assigned an effective date of May 4, 2005, the date of receipt of 
the Veteran's claim, for both ratings.  

In this case, the Veteran seeks an effective date of June 19, 
1976, the day after he separated from service, for service 
connection for his left knee osteoarthritis with tear of 
posterior horn of medial meniscus with instability and left knee 
osteoarthritis with tear of posterior horn of medial meniscus 
with painful motion ("left knee disability").  In his hearing 
before the Board, the Veteran stated that after service, but 
within one year of separation, he sought treatment and 
compensation for his left knee disability.  He stated that when 
he filed his claim for service connection, he initially filed for 
cellulitis and that the examiners kept looking at his left thigh 
and refused to look at his left knee for compensation purposes.  
He testified that service connection for the left knee should 
date back to 1976 because he presented himself to the VA medical 
facilities and complained of disabilities that affected his left 
knee and thigh.

The Board reviewed the entire claims file, including the original 
claim for service connection for cellulitis, dated July 1976.  
The July 1976 claim does not indicate an intent to file a service 
connection claim for a left knee disability.  The VA examination, 
dated September 1976, does not note any complications of the left 
knee.  Service connection for cellulitis was granted in October 
1976.  The Veteran did not appeal and waited until May 4, 2005 to 
file a claim for service connection for a left knee disability.

The Board notes that VA treatment records and a VA examination 
report dated and received prior to May 4, 2005 indicate a left 
knee disability; however, as noted above, for an original service 
connection claim, VA records can not be accepted as an informal 
claim under 38 C.F.R. § 3.157.  See Crawford, 5 Vet. App. at 35-
36); see also Lalonde, 12 Vet. App. at 382; Kessel, 13 Vet. App. 
at 23.  Based on the foregoing, an effective date prior to May 4, 
2005, the date VA received the Veteran's claim for service 
connection of a left knee disability, is not warranted.

Accordingly, the Veteran's claim for an effective date earlier 
than May 4, 2005 for service connection for his left knee 
disability is denied.

B.  Cellulitis

The Veteran was granted service connection and a noncompensable 
disability evaluation for his cellulitis of the left thigh in 
October 1976, effective June 19, 1976.  The Veteran did not 
appeal that rating decision.  The Veteran filed a claim for an 
increased rating for his service connected cellulitis in December 
2004.  In April 2005, the RO granted a 10 percent disability 
evaluation for cellulitis, effective December 30, 2004, the date 
the RO received his claim.  The Veteran appealed and seeks an 
effective date of June 19, 1976 for his 10 percent disability 
rating.

As noted above, the effective date of a claim for an increased 
rating is the date of receipt of the claim or the date 
entitlement arose.  Prior to the receipt of the Veteran's formal 
claim for an increased rating for service connected cellulitis of 
the left thigh, dated December 30, 2004, the Veteran failed to 
submit medical records or any other document purporting to be a 
formal or informal claim for an increased rating for the 
disability.

During his testimony before the Board, the Veteran argued that 
the RO had constructive knowledge of the severity of his 
cellulitis in its possession at the time of the October 1976 
rating decision, thus he should have been awarded a compensable 
rating at that time.  As noted during the Board hearing, the 
Veteran had the opportunity to appeal the October 1976 rating 
decision, but he refrained from doing so.  Pursuant to 38 C.F.R. 
§ 3.104(a), "[a] decision of a duly constituted rating agency . 
. . shall be final and binding . . . based on evidence on file at 
the time and shall not be subject to revision on the same factual 
basis."  Generally, once a decision becomes final, that decision 
may not be revisited.  The exceptions are found at 38 U.S.C.A. § 
5108 and 38 U.S.C.A. § 5109A.  Section 5108 provides that finally 
disallowed claims may be reopened upon presentation of new and 
material evidence and that finally disallowed claims may be 
reversed and revised based on a showing of CUE.

Under 38 C.F.R. § 3.105(a), a prior final decision can be 
reversed or amended where evidence establishes "clear and 
unmistakable error."  The U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims) has provided a 
three part test to determine if there was CUE in a prior 
decision, as follows:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must 
be based on the record and law that existed at the time 
of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

A determination as to whether a decision contained CUE must be 
based on the record at the time the decision was made.  CUE may 
be found if the record before the adjudicator at the time of the 
adjudication was an incorrect record, but CUE may not be found 
solely on the basis that the record before the adjudicator at the 
time of the adjudication was incomplete.  See Caffrey v. Brown, 6 
Vet. App. 377, 382; see also Cook v. Principi, 318 F.3d 1334, 
1346 (Fed. Cir. 2002).  That is, evidence that was not before the 
adjudicators at the time of a decision and not in possession of 
VA at that time (therefore not part of the record) cannot give 
rise to a finding that incorrect facts were before the 
adjudicators at the time of a decision, but only that the record 
before the adjudicators was incomplete.

The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  A simple disagreement with how the 
RO evaluated the facts is not sufficient to raise a valid claim 
of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995); see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In this case, the Veteran disagrees with how the RO evaluated the 
facts in 1976, thus his argument cannot be the basis for a valid 
CUE claim.  Regardless, the Board reviewed the evidence of record 
at the time of the October 1976 rating decision and notes that 
the September 1976 VA examination showed no limitation of motion 
of any of the joints, weakness, or muscle atrophy.  The 
examination showed areas of increased pigmentation; however, the 
areas were nontender to palpation.  Based upon the evidence 
before the RO in October 1976, the Board cannot find that the RO 
made any errors that could possibly be considered CUE.  
Therefore, entitlement to an earlier effective date based upon 
CUE is not warranted.

Without any evidence of a formal or informal claim dated prior to 
December 30, 2004, the Board cannot find that an earlier 
effective date is warranted for the award of a 10 percent rating 
for service connected cellulitis.  The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to provide notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  Here, the Veteran is challenging the initial 
evaluation and effective assigned following the grant of his 
service connection claim for a left knee disability.  In Dingess, 
the Court held that when VA grants service connection and assigns 
an initial disability rating and effective date, the typical 
service-connection claim has been more than substantiated, 
thereby rendering section 5103(a) notice no longer required 
because the purpose the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because VA provided legally 
sufficient notice prior to granting service connection for the 
left knee disability, VA's duty to notify has been satisfied.

Additionally, the Veteran is challenging the effective date of 
the increased rating award for his service connected cellulitis.  
A pre-adjudicatory February 2005 RO letter informed the Veteran 
of the types of evidence and/or information necessary to 
substantiate his increased rating claim.  A post-adjudicatory 
letter, dated January 2008, advised the Veteran of the relative 
duties upon himself and VA in developing his claims and advised 
him of how VA establishes an effective date of award.  After VA 
issued the January 2008 letter, VA readjudicated the claim and 
issued a rating decision in April 2008.  Accordingly, the Board 
finds that the Veteran has been provided substantially compliant 
VA notice.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem can 
be cured by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in obtaining 
service treatment records and other pertinent treatment records, 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained STRs and VA outpatient treatment 
records.  The Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran was afforded VA medical 
examinations, as discussed herein.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

Entitlement to an initial rating greater than 10 percent for 
service connected left knee osteoarthritis with instability is 
denied.

Entitlement to an effective date prior to May 4, 2005 for the 
award of service connection for left knee osteoarthritis with 
instability and painful motion is denied.

Entitlement to an effective date prior to December 30, 2004 for 
the award of a 10 percent rating for service connected cellulitis 
of the left thigh is denied.



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


